596 S.E.2d 616 (2004)
277 Ga. 878
POWELL
v.
POWELL.
No. S04F0186.
Supreme Court of Georgia.
May 24, 2004.
Weinstock, Scavo, Michael Weinstock, Elizabeth M. Jaffe, for appellant.
Richard L. Moore, Banks & Riedel, Angela Woodall, for appellee.
HUNSTEIN, Justice.
Melissa Powell (Wife) brought this divorce action against Robert Powell (Husband). After a bench trial, the trial court entered a final judgment and divorce decree awarding them joint legal custody of their minor child with Husband to be the primary physical custodian. Wife filed an application for discretionary appeal challenging the custody award. We granted her application pursuant to this Court's pilot project. See Wright v. Wright, 277 Ga. 133, 587 S.E.2d 600 (2003).
Wife contends the trial court erred in awarding primary physical custody of the child to Husband because the trial court failed to consider the best interests of the child. See OCGA § 19-9-3(a)(2). Where the trial court exercises its discretion and awards custody of a child to one fit parent over the other fit parent, this Court will not interfere with that decision unless the evidence shows the trial court clearly abused its discretion. Urquhart v. Urquhart, 272 Ga. 548(1), 533 S.E.2d 80 (2000). Where there is any evidence to support the decision of the trial court, this Court cannot say there was an abuse of discretion. Jackson v. Jackson, 230 Ga. 499, 500, 197 S.E.2d 705 (1973). Here, testimony from the three-day hearing shows that although the parties had difficulty communicating with each other, both parents were fit and proper parents and each had a loving relationship with the child. Inasmuch as there was evidence supporting the trial court's finding, we cannot say the trial court abused its discretion in awarding primary physical custody of the child to Husband.
Judgment affirmed.
All the Justices concur.